Exhibit 10.1

 

[g310511kai001.gif]

December 19, 2008

 

F. Raymond Salemme

1970 Timber Lakes Drive

Yardley, PA 19067

 

Dear Ray:

 

The purpose of this letter is to amend your existing Offer Letter with Redpoint
Bio Corporation (f/k/a Linguagen Corp.) (the “Company”), dated May 25, 2004
(your “Existing Offer Letter”), to comply with the requirements of section 409A
of the Internal Revenue Code of 1986, as amended and the final regulations
issued thereunder.

 

Specifically, the first paragraph of Section 8 of your Existing Offer Letter is
hereby amended in its entirety to read as follows:

 

“If the Company terminates your employment “Without Cause” (as defined below),
then you will continue to receive (i) your base salary (at the rate in effect
immediately prior to your termination date) for a period of twelve (12) months,
beginning on the first payroll date after the expiration of the thirty (30)-day
period following the date of your termination of employment and each payroll
date thereafter until fully paid, in accordance with the Company’s regular
payroll practices, and (ii) medical and dental coverage at the same level in
effect at the date of your termination of employment (or generally comparable
coverage) for a period of twelve (12) months following your date of termination
for yourself and, where applicable, your spouse and dependents, at the same
premium rates as may be charged from time to time for employees generally, as if
you had continued in employment during such twelve (12)-month period.  In
addition, all of your stock options outstanding as of your termination date (if
any) which would have vested and become exercisable during the twelve (12)-month
period following your termination date will become fully vested and exercisable
as of the date of your termination of employment.”

 

Section 9 of your Existing Offer Letter is hereby amended in its entirety to
read as follows:

 

“9.                                 Termination for Good Reason.  If you
terminate your employment with the Company for “Good Reason” (as defined below),
you shall be entitled to the benefits applicable to termination Without Cause as
set forth in Paragraph 8.  For purposes of this Agreement, “Good Reason” shall
mean any of the following: (i) 

 

7 Graphics Drive, Ewing NJ  08628 • Phone: 609-637-9700 • Fax:  609-637-0126 •
www.redpointbio.com

 

--------------------------------------------------------------------------------


 

a material diminution in your responsibilities, duties or authority as provided
for in this Agreement, (ii) a material diminution in your base compensation,
without your concurrence, (iii) a material change in the geographic location at
which you must perform services (which for purposes of this Agreement means
relocation of the Company’s executive offices or your principal place of
employment by more than forty miles from the current location), without your
concurrence; or (iv) any other action or inaction that constitutes a material
breach by the Company of any provision of this Agreement.  In order for you to
terminate employment with the Company for Good Reason, you must provide written
notice to the Company specifying the event that constitutes Good Reason within
90 days of the initial occurrence of such event.  The Company shall have 30 days
following the receipt of such notice in which to remedy such event.  If the
Company does not remedy such event within such 30-day cure period, your
employment must terminate on the first business day following the end of the
30-day cure period in order for the termination to be on account of Good
Reason.”

 

Lastly, a new Section 12 is hereby added to your Existing Offer Letter to read
in its entirety as follows:

 

“12.                           Section 409A.

 

a.                                       This Agreement is intended to comply
with the requirements of section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), or an exemption and shall in all respects be administered
in accordance with section 409A or an exemption.  Severance benefits under this
Agreement are intended to be exempt from section 409A under the “separation pay
exemption” and “short-term deferral exemption” to the maximum extent
applicable.  Notwithstanding any provision in this Agreement to the contrary,
payment may only be made under this Agreement upon an event and in a manner
permitted by section 409A of the Code or an applicable exemption.  For purposes
of section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment, and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments. In no event shall you, directly or indirectly, designate the
calendar year of the payment.

 

b.                                      All reimbursements and in kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be

 

--------------------------------------------------------------------------------


 

made on or before the last day of the calendar year following the year in which
the expense is incurred, and (iv) the right to reimbursement or in kind benefits
is not subject to liquidation or exchange for another benefit.

 

c.             Notwithstanding anything in this Agreement to the contrary, if
required by section 409A of the Code and if you are a “specified employee” of a
publicly-traded corporation as determined under section 409A at the time of your
“separation from service” with the Company, any payments under this Agreement
that are required to be postponed pursuant to section 409A shall be postponed
for a period of six (6) months after your “separation from service” with the
Company, as required by section 409A.  The accumulated postponed amount shall be
paid in a lump sum payment within ten (10) days after the end of the six
(6)-month period, and any remaining installment payments due to you shall
recommence on the first payroll date that occurs after the date that is six
months following your “separation from service” with the Company.  If you die
during the postponement period prior to the payment of the postponed amount, the
amounts withheld on account of section 409A shall be paid to the personal
representative of your estate within sixty (60) days after the date of your
death.”

 

This letter may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.  This letter shall be
governed by, and construed and enforced in accordance with the substantive and
procedural laws of the State of New Jersey without regard to rules governing
conflicts of law.

 

In all respects not modified herein, your Existing Offer Letter is hereby
ratified and confirmed.

 

Please acknowledge your acceptance of the foregoing amendment to your Existing
Offer Letter by signing below and returning this letter to me no later than
December 22, 2008, at which time this letter will be a binding agreement between
you and the Company.

 

Sincerely,

 

/s/ Scott Horvitz

 

 

Scott Horvitz

Chief Financial Officer, Corporate Secretary and Treasurer

 

I hereby agree with the foregoing amendment to my Existing Offer Letter.

 

 

/s/ R. Raymond Salemme

 

12/22/08

F. Raymond Salemme

Date

 

--------------------------------------------------------------------------------